Dear Mr. Sharp:
This letter is in response to your question asking whether county hospitals organized under the provisions of §§ 205.160, RSMo, et seq., are required to share proportionately the costs of elections held on "municipal election day."
Section 115.065, RSMo, which relates to the sharing of election costs under certain circumstances as therein provided pertains to political subdivisions or special districts as defined. "Political subdivision" is defined in subsection (18) of § 115.013, RSMo, as a county, city, town, village, or township of a township organization county. "Special district" is defined under subsection (24) of § 115.013, RSMo, as a school district, water district, fire protection district or other district formed under the laws of Missouri to provide limited, specific services.
In our Opinion No. 224-1975, copy enclosed, we concluded that the state auditor is obligated to include county hospitals established pursuant to §§ 205.160 to 205.340, RSMo, within the scope of his audit of counties containing such an institution because such a county hospital is not a political subdivision of the state or a special district.
We therefore conclude that such a county hospital is neither a political subdivision nor a special district as defined in § 115.013, RSMo, and therefore is not within the provisions of § 115.065 with respect to the sharing of such election costs. We know of no other statute which authorizes or requires the county hospital to share such costs.
Very truly yours,
                                  JOHN ASHCROFT Attorney General
Enclosure Op. No. 224-1975